WILLIAMS, J.
The information upon which defendant was tried in the Circuit Court of Montgomery County, was in two counts. He was acquitted upon the second count, but was convicted upon the first count and his punishment was assessed at two years in the penitentiary. Defendant duly appealed. Count one of the information, omitting formal parts, was as follows:
“S. S. Nowlin, Prosecuting Attorney within and for the County of Montgomery, in the State of Missouri, under his oath of office, informs, the court and charges the fact to be that one John J. Mastin on or about the 11th day of June, 1918, in the County of Montgomery, in the State of Missouri, then and there with intent unlawfully and feloniously to cheat and defraud one Forest Nebel, then and there unlawfully, knowingly and feloniously by use of a trick and deception and false and fraudulent representation, statement and pretense, did falsely and fraudulently represent and pretend to the said Forest Nebel that he, the said John J. Mastin, was then and there in the employ of, at a salary of one dollar per year, and the representative and authorized agent of the United States G-overnment for the purpose of raising funds for war work of various kinds and with which to relieve those who were suffering on account of the present war, and that he, the said John J. Mastin, had full right and. authority from the United States Government then and there to collect money as an employee of the said United States Government to be used in the prosecution of the present war, and for the relief of the aforesaid war *500sufferers. That under the aforesaid false and fraudulent representations, he the said John J. Mastin, after having then and there made most eloquent patriotic, address and speech to the aforesaid Forest Nebel and others then and there assembled, in pursuance of his purpose to cheat and defraud did cause to he taken for him as the representative and authorized agent of the United States Government as aforesaid a collection for the aforesaid, war work and the relief of war sufferers and the said Forest Nebel believing the said false and fraudulent representations and statements and pretenses made as aforesaid by the said John J. Mastin to be true and being deceived thereby, was induced by reason thereof and did then and there contribute an give and pay to the said John J. Mastin the sum of twenty-five c.ents, lawful money of the United States, of the value of twenty-five cents, and the said John J. Mastin by means and use of said trick, deception, false and fraudulent representations, statements and pretenses so made as aforesaid, then and there unlawfully, knowingly and feloniously did obtain from him the said Forest Nebel the sum of twenty-five cents, the money and property of the said Forest Nebel, with intent then and there unlawfully and feloniously to cheat and defraud him, the said Forest Nebel of the same..
“Whereas, in truth and in fact, the said John J. Mastin did not have any right or authority then and there to represent the said United States Government, and was not then and there the representative or authorized agent of said Government to collect money for any sort of war work or for the relief of war sufferers. That- he was not then and there in any manner employed by the said United States Government, and he, the said John J. Mastin, well knew that he, the said John J. Mastin, did not have any right or authority then and there to collect or receive money for or on account of or as an employee of the said United States Government or as an employee of said *501Government to collect and receive money for war work or for the relief of war sufferers, and he, the said John J. Mastin was not then and there in any manner whatsoever an employee of the said United States Government; against the peace and dignity of the State.”
The evidence upon the part of the State tends to prove the following facts:
On June 11, 1918, appellant delivered a patriotic •lecture at Price’s Branch, a small town in Montgomery County, Missouri. He made a very eloquent speech, touching the hearts of his hearers; he stated that he had been “over there” and detailed many atrocities committed by the German soldiers in Belgium. Near the close of his speech he stated that he was working for the Government' on a salary of one dollar per year and that he was taking voluntary contributions for the wounded soldiers of Prance and Belgium; that he did not need the money personally; that it all went to help, the war sufferers, and that he always contributed liberally ‘ to local Red Cross organizations. At the close of his speech and at appellant’s request, the hat whs passed around to receive voluntary contributions for the above purpose.
One Forest Nebel, the prosecuting witness in this case, was in the audience and having heard the speech, believed that appellant was the agent of the Government and authorized by the Government to solicit donations for the benefit of the wounded soldiers of Prance and Belgium, and so believing and by reason of the statement made by the appellant, contributed the sum of twenty-five cents.
It was shown that appellant had- made similar speeches at near-by towns shortly before and shortly after the one in question and at each of these places people, believing and relying on his statement that he was in the employ of the Government, contributed small sums.
On June 16, 1918, the prosecuting attorney of Montgomery County, together with two or three other *502citizens of the county, called upon appellant at the hotel in Bellflower, Missouri. In answer to questions there made by the prosecuting attorney and others the appellant stated that he was not employed by the Government to make the speeches or take the collections,- that the money which he collected was his, that he did not need to account to anyone for it, but that he could do with it as he pleased. In a day or two after this interview defendant was arrested and remained in jail until his trial.
The evidence upon the part of the defense was substantially as follows:
Some of appellant’s witnesses stated that they heard the appellant make the address in- question, but did not hear him say that he was working for the Government. Some of appellant’s witnesses, however, did testify that in the speech appellant stated that he was working for the Government at one dollar per year. The appellant, testifying in his own behalf, stated that he did not represent himself to be an agent or representative of the Government, but that in his speech he made the following statement:
“In order that you may understand that there is a call for every man to do his bit, and that in this work there is no spirit whatever of self-centered interest, I want to say that there are twenty thousand men, twenty thousand speakers, who are doing the same identical work that I am doing for one dollar per year; they come from the Publicity Department at Washington, and they are laying their very lives upon the alter of their country; they are sacrificing that others may live. ’ ’
Appellant further testified that at the close of his speech he made the following remark:
“For four months and a half I have been doing all that I could along these lines. I have been giving liberally to the Red Cross; I have been giving liberally to thrift stamps; I have been using alb the ability in *503my power for my Government that I might have a part in this great wort — the emancipation of humanity. I am not on a mission of charity. It is not my purpose to come here and beg you. For several months I have been donating my collections, outside of the expenses, to the Red Cross. For two weeks I am going to give all that I get in the voluntary contributions to the French Fund for the Wounded, and if you people want to contribute anything you can do so; it must be voluntarily. If you want to give a penny, give it, and if there is a man in this house who wants to give as much as one dollar, let me know who you are and I will see that you get one of Gypsy Smith’s latest books, ‘Our Boys,’ and a part of this goes to the Society for the French Wounded.”
Appellant further testified that at the time he collected the money he did not intend to appropriate the fund to his own use, and that he had not so appropriated it. He testified that, after paying for the Gypsy Smith books which he delivered and after paying his necessary expenses, the net profit remaining from his speeches in Montgomery County was $69.31, and that on June 28, 1918 (after he was arrested), he forwarded this amount by draft to the American Fund for French Wounded, 73 Park Avenue, New York City, A copy of the letter sending the money, together with a letter from the American Fund for French Wounded, acknowledging receipt of the above amount on July 2, 1918, were introduced in evidence.
I. The information in this case is drawn under Section 4765, Revised Statutes 1909, as amended by Laws 1913, page 222.
Information. The information follows substantially the form which' was approved by this court in the case of State v. Wilson, 223 Mo. 156. We are of the opinion that the information sufficiently charges an offense under the above statute.
*504Opening statement. II. It is contended by appellant that the court erred in overruling his objection to certain portions of the opening statement made to the jury by the prosecuting attorney. Concerning this point it is sufficient to say that no reference whatever is made to the same in the motion for a new trial. The point has not theretofore been saved for appellate review.
Cross-Examination. III. It is further contended that the court erred in permitting the prosecuting attorney, over appellant’s objection and exceptions, to cross-examine the defendant about matters which were not referred to in his examination In chief.
We have carefully and painstakingly read the lengthy examination of the appellant, for the purpose of passing upon the merit of the above point. The only improper cross-examination permitted by the court which we are able to discover was that portion of the cross-examination wherein the prosecuting attorney was permitted to interrogate the defendant as to where he had lectured each day during the two weeks preceding his visit to Montgomery County. In the examination in chief no reference was made to defendant’s whereabouts or where he lectured during the above period, and the cross-examination was therefore at least a technical violation of the well known rule. In reply to the questions defendant answered that he did not remember and could not tell unless he could refresh his memory from a memorandum which he did not have with, him.
In the case of State v. Barrington, 198 Mo. 23, l. c. 81, the rule here applicable was stated as follows:
“In order to warrant the reversal of a judgment on the ground of an improper cross-examination, we take it that, giving the statute upon that subject a reasonable construction, such cross-examination must have some reference to matters material in the cause. *505to which the defendant, as a witness, did not refer in Ms examination in chief; or if immaterial, it mnst be along a line and npon subjects wbicb would have a tendency to prejudice the jury against the defendant or his case.”
The cross-examination of which complaint is made was entirely immaterial and was of such nature as would not in any manner tend to prejudice' the jury against the defendant." We therefore disallow this point.
Other Crimes. IY. It is contended that the court erred in admitting evidence to the effect that defendant had made the same speech at other places and that persons hearing said speeches and relying upon like representations had made small contribuí ons. This evidence was admitted without any objection being made thereto by defendant. The above point is therefore not here involved.
Argument to Jury. V. It is also contended that the prosecuting attorney made improper remarks in his closing argument before the jury. Upon an inspection of the record we find that the alleged improper remarks were nowhere properly preserved in the bill of exceptions. The only reference concerning the same is found in the motion for a new trial. It is well settled that matters of exception should be preserved in the bill of exceptions and that, the mere statement in the motion for a new trial as to what occurred at the trial is no proof that the same did in fact occur. The above point was therefore not properly preserved for appellate review. [State v. Teeters, 239 Mo. 475, l. c. 483.]
IU_ . Instructions. YI. It is contended that the court erred in giving each of the nine instructions which it gave of its own motion and likewise erred in refusing to give fifteen different instructions requested by the , p , , T, , , „ , defendant. It would serve no useful pur*506pose to copy said instructions into the opinion. Many of these instructions were upon issues involved in the second count of the information upon which there was an acquittal. With those instructions we are not now-concerned.
We are-unable to discover any reversible error in the remaining instructions given by the court. Nor do we discover any reversible error in the refusal of instructions. In so far as the refused instructions correctly state the law the same had already been covered in the instructions given.
While we are of the opinion that the instructions could have been improved as to their grammatical arrangement and construction yet we are unable to find -prejudicial error therein.
Instruction One required the jury to' find, that the defendant acted with the “intent of defrauding” the prosecuting witness. It is true the statute prescribes that the intent must be to “cheat and defraud,” and while it has been held to be reversible error to omit in the instruction the whole of the phrase, “with intent to cheat and defraud” (State v. Norton, 76 Mo. 180, l. c. 181-2; State v. Jackson, 112 Mo. 585, l. c. 590), we have found no case dealing merely with the omission from the instruction of the word “cheat.” Since the words “cheat” and “defraud” are correct synonyms, each of the other (See Webster’s International Dictionary)., we do not believe that the mere omission of the word “cheat” operated, under the circumstances, to omit any essential element of the offense, but that the meaning conveyed, by the word “cheat” was already included in the word “defraud,” an for that reason we hold the 'omission did not constitute reversible error.
It is further contended that the instructions given by the court of its own motion were erroneous in that they were broader than the charge contained in the im-formation.
Instruction One, after requiring the jury to find all the essential elements of the crime, required the jury, *507as a prerequisite to a conviction, to find, in addition thereto, the following: “and if yon further find from the evidence that at the time said money was collected from said Nebel and delivered to the defendant that he, the defendant, intended to keep said money as his own, to' do with as he pleased, and if you further- find from the evidence that the defendant, did keep said money as his own to do with as he pleased, then you will find the defendant guilty on the first count of the information,” etc.
Instruction Three told the jury that if they found defendant “did not intend to keep the money as his own to do with as he pleased,” etc., they would find him not guilty.
All that the statute requires (Laws 1913, pp. 222) is that the defendant by the means therein enumerated, “with intent to cheat and defraud shall obtain . . . from any person . . . any money,” etc.
It is’ therefore seen that it is the intent “to cheat and defraud” the person who surrenders the money that is the very essence of the offense. What his intention may he with reference to using the money is not, strictly speaking, an element of the offense. The instruction perhaps did in a sense require the jury to find more facts than were necessary to support a conviction, hut the only effect of this enlargement was to throw an additional burden upon the State. It could not have resulted in injury to the defendant, but under the rather ingenias defense which the defendant was permitted to set up .we are of the opinion that the above feature of the instructions were beneficial rather than prejudicial.
The judgment is affirmed.
All concur.